UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 IRA JEROME ROSS,

         Plaintiff,
                v.                                          Civil Action No. 21-3101 (JEB)
 U.S DEPARTMENT OF JUSTICE, et al.,

         Defendants.


                                  MEMORANDUM OPINION

         Plaintiff Ira Jerome Ross, a Louisiana state prisoner, believes that the Federal Bureau of

Investigation should have followed up on his criminal complaint about Warner Brothers

Corporation, which he believes owes him $300 million. Its failure to do so, he alleges in his pro

se suit, has violated his equal-protection rights, leading him to seek the modest sum of $50

million in damages from the FBI and the Department of Justice. Given the tenor of these claims,

it comes as no surprise that Defendants have moved to dismiss the case — or that the Court will

grant their Motion.

I.     Background

       There is little in the Complaint to chew on, even if the Court, as it must, presumes that

the facts as alleged are true. In sum, Ross alleges that “the defendants violated the plaintiff’s

Equal Protection rights and caused both [a]ctual and irreparable injuries when they failed to

perform their statutory duty to investigate, arrest, and prosecute employees of the Warner

Brothers Corporation after the plaintiff filed a criminal complaint.” ECF No. 1 (Compl.) at ECF

p. 4. The Complaint scatters a few more allegations about Ross’s being referred by a judge to

the U.S. Attorney’s Office to report the matter, the FBI’s failure to respond to him, his multiple

                                                  1
criminal complaints filed in federal court, and his desire that the “Board of Directors and all

executives employed by the Warner Brothers Corporation” be arrested. Id. at ECF pp. 10–14.

Defendants now move to dismiss.

II.     Legal Standard

         Under Federal Rule of Civil Procedure 12(b)(6), a court must dismiss a suit when the

complaint “fail[s] to state a claim upon which relief can be granted.” In evaluating a motion to

dismiss under Rule 12(b)(6), the Court must “treat the complaint’s factual allegations as true and

must grant plaintiff the benefit of all inferences that can be derived from the facts alleged.”

Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000) (internal quotation

marks and citation omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A court need

not accept as true, however, “a legal conclusion couched as a factual allegation,” or an inference

unsupported by the facts set forth in the complaint. Trudeau v. FTC, 456 F.3d 178, 193 (D.C.

Cir. 2006) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). Although “detailed factual

allegations” are not necessary to withstand a Rule 12(b)(6) motion, Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007), “a complaint must contain sufficient factual matter, [if] accepted as

true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal

quotation marks omitted). Though a plaintiff may survive a Rule 12(b)(6) motion even if

“recovery is very remote and unlikely,” the facts alleged in the complaint “must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555–56 (quoting

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). Where the action is brought by a pro se plaintiff,

the Court must construe his filings liberally and hold the complaint to “less stringent standards

than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520–21 (1972); see

also Schnitzler v. United States, 761 F.3d 33, 38 (D.C. Cir. 2014).



                                                   2
III.   Analysis

       The facial infirmities of Ross’s suit are multiple. First, he never sets forth why the

Government’s prosecutorial decision constitutes an equal-protection violation or how or on what

basis he was discriminated against, yet this is his sole cause of action. See 3883 Conn. LLC v.

Dist. of Columbia, 336 F.3d 1068, 1075 (D.C. Cir. 2003) (class-of-one equal-protection claim

must show disparate treatment of similarly situated persons without rational basis). Second, the

Fourteenth Amendment, which he cites, applies to actions taken under the color of state law, but

his only beef here is with federal law-enforcement agencies. E.g., United States v. Edwards, 98

F.3d 1364, 1368 (D.C. Cir. 1996) (“fourteenth amendment does not apply to the federal

government”). Third, he cannot state a claim based on the Government’s decision whether to

investigate or prosecute another person or entity. See Heckler v. Chaney, 470 U.S. 821, 837–38

(1985) (non-enforcement decisions immune from judicial review); Linda R.S. v. Richard D., 410

U.S. 614, 619 (1973) (“A private citizen lacks a judicially cognizable interest in the prosecution

or non[-]prosecution of another.”).

IV.    Conclusion

       For the foregoing reasons, the Court will grant Defendants’ Motion to Dismiss. A

contemporaneous Order to that effect will issue this day.


                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge

Date: April 28, 2022




                                                 3